Citation Nr: 0026941	
Decision Date: 10/10/00    Archive Date: 10/19/00	

DOCKET NO.  96-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for status post 
patellectomy and total knee replacement of the left knee with 
atrophy of the quadriceps, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from December 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board previously remanded the appeal in October 1997.  At 
that time the issue of entitlement to service connection for 
a low back disability was in appellate status.  A RO decision 
in January 2000 granted service connection for degenerative 
disc disease of the lumbar spine.  Therefore, the issue of 
entitlement to service connection for a low back disability 
is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected status post patellectomy 
and total knee replacement of the left knee with atrophy of 
the quadriceps is manifested by severe pain and weakness in 
the left knee.

3.  The veteran's service-connected right knee strain is 
manifested by mild arthritis and range of motion from minus 4 
degrees' extension to 100 degrees' flexion without recurrent 
subluxation or lateral instability being shown.

4.  It is demonstrated that the veteran is, as a result of 
his service-connected disabilities, precluded from all forms 
of substantially gainful employment consistent with his 
education and prior work history.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for status post 
patellectomy and total knee replacement of the left knee with 
atrophy of the quadriceps have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, Part 4, Diagnostic Code 5055 (1999).

2.  The criteria for an evaluation greater than 10 percent 
for right knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5010, 5257, 5260, 5261 (1999).

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.304, 3.341, 4.16, 
Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded multiple VA examinations and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Knees

The record reflects that in August 1995 the veteran underwent 
a total left knee arthroplasty.  Prior thereto, during a 
March 1995 VA general examination, buckling of the left knee 
was noted as was arthritis.  At the time of the March 1995 
examination the right knee had full range of motion.

The report of a September 1995 VA examination notes residual 
swelling over the left knee and slight tenderness.  The 
incisional scar was well healed.  Range of motion of the left 
knee was accomplished from 0 to 115 degrees.  During an 
October 1996 VA orthopedic examination the veteran complained 
of constant left knee pain and indicated that he took 
medication for this pain.  Pain was present on pressure and 
passive manipulation of the left knee and it was somewhat 
swollen when compared to the right.  Range of motion was 
accomplished from 0 to 140 degrees in the right knee and 0 to 
130 degrees in the left knee. 

VA treatment records dated from 1996 through 1998 continued 
to reflect that the veteran experienced constant left knee 
pain.  

The report of a fee-basis VA orthopedic examination in May 
1998 reflects that the veteran reported that both knees 
bothered him on examination.  There was obvious crepitus of 
the left knee with mild pain on compression.  There was mild 
crepitus in the right knee.  On left hip flexion and knee 
extension there was knee pain.  Range of motion of the left 
knee lacked 20 degrees of extension and flexion was to 
104 degrees.  The right knee lacked 4 degrees of extension 
and flexion was to 100 degrees.  The examiner indicated that 
pain in the knees could cause deficits in the veteran's 
ability to use his knees and it was noted that he already had 
decreased range of motion of the knees bilaterally.  Reports 
of October 1998 and May 1999 examinations by the same fee-
basis examiner continued to reflect the veteran's complaints 
of knee pain and indicated that the veteran continued to have 
crepitus of the knees with range of motion, greater on the 
left.  In May 1999 range of motion of the left knee was 
accomplished to 116 degrees in flexion and lacked 10 degrees 
of extension.  Range of motion of the right knee lacked 4 
degrees of full extension and flexion was accomplished to 110 
degrees.

The veteran's service-connected left knee disability has been 
rated as 30 percent disabling under Diagnostic Code 5055 of 
the Rating Schedule.  38 C.F.R. Part 4.  Diagnostic Code 5055 
provides that following prosthetic replacement of a knee 
joint, a 100 percent evaluation will be in effect for one 
year.  Thereafter, with intermediate degrees of residual 
weakness, pain or limitation of motion, ratings may be made 
by analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent being assigned.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.

Although the competent medical evidence reflects that the 
veteran generally has overall good clinical results with the 
left knee arthroplasty, the competent medical evidence also 
reflects that he has reduced range of motion of the left knee 
and, while the examiner was apparently unable to quantify 
what the additional loss of range of motion would be due to 
pain, did indicate that pain would cause deficits in the 
veteran's ability to use his knees, noting that he already 
had decreased range of motion.  The veteran has consistently 
reported constant painful motion and weakness that affect his 
ability to use his left knee and this is, in substance, 
confirmed by competent medical evidence reflecting crepitus 
in the left knee, objective demonstration of pain in the left 
knee, and limitation of motion of the left knee, all of which 
restrict the activities that the veteran may engage in as a 
result of his left knee.  With consideration of the veteran's 
reported complaints, the atrophy of the left leg, and chronic 
pain, as well as the competent medical evidence confirming 
these complaints, the Board concludes that the evidence is in 
equipoise with respect to whether there are chronic residuals 
of the status post patellectomy and total knee replacement of 
the left knee which includes severe painful motion or 
weakness in the left lower extremity.  In resolving all doubt 
in the veteran's behalf, a 60 percent evaluation is 
warranted.  This is the highest appropriate schedular 
evaluation that may be assigned for a knee disability under 
any applicable criteria.

The right knee has been evaluated under Diagnostic Code 5010, 
of the Rating Schedule, for traumatic arthritis.  Traumatic 
arthritis is rated on limitation of motion.  Diagnostic 
Code 5261 provides that extension limited to 5 degrees 
warrants a noncompensable evaluation.  Diagnostic Code 5260 
provides that flexion limited to 60 degrees warrants a 
noncompensable evaluation.  Diagnostic Code 5256 provides 
that ankylosis of the knee in a favorable angle in full 
extension or in slight flexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  The competent medical 
evidence reflects that the veteran has arthritis in the right 
knee and indicates that he has either full range of motion of 
the right knee or range of motion that lacks 4 degrees of 
full extension and flexion to 100 degrees.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been granted.

Total Rating

The veteran's service-connected disabilities have now been 
evaluated as 60 percent disabling for left knee disability, 
10 percent for right knee disability, and 10 percent for 
degenerative disc disease of the lumbar spine.  The veteran's 
combined service-connected schedular rating is 70 percent.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
rated as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities.

In February 1995, the veteran reported that he last worked in 
1987.  He indicated that in 1950 he had completed a job-
training course in meat cutting and had worked as meat 
cutter/butcher until approximately 1968.  He then went to 
work for another company as a "mold specialist."  He has 
indicated that he has an eighth grade education.

With consideration of the veteran's education, vocational 
training, and vocational experience, in light of his service-
connected orthopedic disabilities and his reports of 
increased symptomatology with respect to his low back and 
left knee and competent medical evidence confirming that pain 
would cause further deficit in the veteran's ability to use 
his knees, the Board concludes that the evidence of record 
supports a finding that the veteran is no longer able to 
perform his prior occupations solely because of his service-
connected disabilities.  The evidence reflects that the 
veteran has substantial nonservice-connected disabilities 
that are serious in nature and by themselves would possibly 
result in his unemployability.  However, the Board concludes 
that based upon the record relating to the veteran's 
service-connected disabilities, the evidence is in equipoise 
with respect to whether or not the veteran's service-
connected disabilities caused him to be unable to perform 
substantially gainful employment consistent with his 
education and occupational experience.  In resolving all 
doubt in the veteran's behalf, the veteran is unable to 
secure or follow a substantially gainful occupation because 
of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4.


ORDER

An increased rating of 60 percent for status post 
patellectomy and total knee replacement of the left knee with 
atrophy of the quadriceps is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating greater than 10 percent for right knee strain is 
denied.

A total rating based on unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 

